Dear Ms. Sandlin:
You have requested the opinion of this office as to whether a local housing authority in the state of Louisiana is considered a city, state or federal agency.
The Louisiana statutes dealing with housing authority law, LSA-R.S. 40:381 — 40:510, do not indicate the legal status of these entities.  Also, there appear to be no Louisiana cases in which this precise issue was addressed.
A local housing authority is apparently not considered a federal agency.  In Gueson v. McHenry, 539 F.2d 1075 (5th Cir. 1976), the court held that the Housing Authority of New Orleans was not a federal agency. The court so held despite the fact that HANO was acting in conjunction with the federal Department of Housing and Urban Development (HUD) to award authority for federally funded housing construction programs.
Although the creation of local housing authorities is sanctioned by the state pursuant to LSA-R.S. 40:391, such bodies are not considered state agencies.  In State v. Coulon, 3 So.2d 241,197 La. 1058 (1941), the court held that school boards and other local boards and commissions, while created by the Legislature, were not local subdivisions of the state.  Also, in Attorney General Opinion 78-1585, this office opined that, because housing authorities lacked one or more of the traditional governmental functions or powers (taxation, eminent domain, police power), they were not political subdivisions of the state.
It should also be noted, that housing authorities are not municipal corporations.  See State v. Housing Authority of New Orleans, 182 So. 725, 190 La. 710 (1938).
In Attorney General Opinion 92-19, this office concluded that "housing authorities are agencies of municipal government in the sense that it [sic] serves a municipal purpose and are responsive to municipal policy." That Opinion further concludes that housing authorities are separate bodies, as opposed to being agents of municipalities.  Therefore, a housing authority would not be considered the alter ego of the municipality which created it.
In our opinion, housing authorities can be considered to be instrumentalities of municipal government in the sense that they serve a municipal purpose and are responsive to municipal policy.  However, in conformity with the authorities cited herein, it is our opinion that local housing authorities are not to be considered as city, state or federal agencies.
I trust that this answers your inquiry.  Please advise if we can be of any further assistance.
Yours very truly,
                                RICHARD P. IEYOUB Attorney General
                                BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 301n